Citation Nr: 1311439	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to separate ratings for objective neurological impairment associated with low back disability.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

In an April 2010 decision, the Board denied a disability rating in excess of 40 percent for the Veteran's low back strain and entitlement to a TDIU.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating the Board's April 2010 decision in its entirety.  The issues were then remanded back to the Board for development consistent with the Joint Motion.

In February 2011, the Board remanded this appeal for development consistent with the Joint Motion.  In July 2012, the Board again remanded this appeal to ensure adequate completion of the previously directed development.  With regard to the issue of entitlement to an increase of the disability rating assigned for the low back disability, the Board finds that there has been substantial compliance with the directives of the Board's remands; the Board shall resolve any inadequacies of the obtained medical opinions by resolving doubt in the Veteran's favor and consider all of the Veteran's shown low back symptoms as part of the service-connected low back pathology for the purposes of this analysis (explained in more detail below).

However, the Board's prior remands additionally sought to clarify whether apparent neurological impairments noted in a March 2011 VA examination report (i.e., erectile dysfunction and nocturia) are associated with the Veteran's service-connected disability picture, as separate ratings may be warranted for such disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  The resulting VA medical opinions have not adequately addressed this question.  In this regard, the August 2012 VA medical opinion states that there have been "no significant lumbar ... neuropathic fings [findings] upon exam" which does not appear to be consistent with the Board's review of the evidence of record.  The Board notes that the June 2009 VA examination report shows diminished sensation of light touch in the lower extremities as well as diminished knee jerk reflexes bilaterally associated with the pertinent L3-L4 spinal segment.  The August 2012 VA medical opinion does not address or reconcile this information, which appears contrary to the factual predicate of its analysis (that there have been no significant neurological findings associated with the low back).

The Board seeks to avoid unnecessary delay to the Veteran in this appeal which has already been pending for a number of years.  The Board finds that the evidence of record, with the Board's resolution of reasonable doubt in the Veteran's favor, is adequate to support proper informed appellate review of the issue involving a requested increase in the disability rating already assigned for low back disability.  The Board shall proceed with a decision on that issue at this time.  To the extent that conflicting indications of record do continue to raise a question of whether the Veteran may be entitled to separate disability ratings for neurologic abnormalities, such questions involving separate ratings may be addressed separately.  The Board has separated the issues, as reflected above, so that the spinal rating may be addressed in this Board decision and the questions concerning possible associated neurological abnormalities may be remanded to complete the previously directed pertinent development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to separate ratings for objective neurological impairment associated with low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A)  Duty to Notify

The record shows that letters dated in March 2006 and June 2007 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  

In this case, concerning the Veteran's low back disability, the Board notes that he was not notified of VA's duty to assist under VCAA prior to the February 2007 rating decision which denied TDIU and an increased rating.  However, the Veteran was subsequently provided VCAA notice by letter dated in June 2007, the claims were readjudicated, and a statement of the case was promulgated in January 2008.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Additionally, the Board notes that the Veteran previously sought and was granted an increased rating to 40 percent for his low back strain in June 2004, and was informed of VA's duty to assist under VCAA at that time.  Although the Veteran did not appeal that decision, he subsequently initiated a claim for TDIU in February 2006, giving rise to the current appeal.  The Board finds that the Veteran has actual knowledge of the contents of notice pertinent to the increased rating claim in this appeal.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent pertinent to the present appeal, the Board notes that the March 2006 letter provided notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

B)  Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all pertinent identified medical records, including VA treatment records (the set of VA treatment records was updated in Virtual VA in January 2013) as well as records in the custody of the Social Security Administration (SSA).  The Veteran was afforded VA examinations in April 2006, June 2009, and March 2011.  The Board finds that the VA examination reports addressing the increased rating issues on appeal present a sufficiently thorough and complete discussion of the pertinent history, current findings, symptom complaints, and expert determinations informed by review of the claims file and direct examination of the Veteran such that the reports present adequate and probative evidence in this case.

The Board notes that the Veteran's January 2013 statement indicated that he expected to undergo a new MRI of his spine and that he intended to submit the results of the MRI in the event that they indicated further deterioration of his back.  The Veteran has not submitted any additional evidence since that time, and the March 2013 written brief submitted by the Veteran's representative makes no suggestion of intention to submit additional evidence.  The Board notes that the applicable rating criteria in this case (discussed in detail below) require that ankylosis or prescribed bedrest for incapacitation be shown to warrant an increased rating for the back disability in this appeal; the Veteran's correspondence does not indicate that any new evidence of such features remains outstanding.  The Board seeks to avoid unnecessary further delay in this case which has been pending for some years, and finds that no useful purpose would be served by remand under these circumstances, as available VA treatment records were last updated within the past two months and the Veteran has not indicated that there is actually any new pertinent medical evidence in existence.  There is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

II.  Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file (including the Virtual VA electronic claims file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Board notes that review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal aside from what is discussed in this decision.

The Veteran claims entitlement to assignment of an increased initial disability rating for his service-connected low back disability.  He essentially contends that this disability has been more severely disabling than the assigned rating reflects.

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must review the evidence of record from February 2005, to determine if there was an ascertainable increase in the Veteran's low back disability.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disabilities of the spine.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected low back disability has been rated 40 percent disabling by the RO under the provisions of Diagnostic Code 5237 for lumbosacral strain.  Under this regulatory provision, the General Rating Formula for Diseases and Injuries of the Spine applies and a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court in Mitchell clarified that the Court's prior decisions in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); and Powell v. West, 13 Vet. App. 31 (1999) do not: (1) apply a broad principle-that painful motion is limited motion-to the DCs measuring limitation of motion, or (2) conclude that the appropriate remedy for painful motion is a maximum disability rating for limitation of motion.  Mitchell, supra.  Taken in context, these cases establish simply that a veteran is entitled to a minimum 10 percent rating under the second part of Diagnostic Code 5003 when there is painful motion and X-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree.  Id.  (In Mitchell, supra. at 42, the veteran had already had a minimum 10 percent rating but it was clarified that "the presence of pain was only one of several factors that led the Court to reverse the Board's decision" in Powell and that the veteran in Powell had, aside from pain, documented and severe limitation of motion of his spine.)  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 38 (quoting 38 C.F.R. § 4.40).

The Board notes that the Joint Motion for Remand asked the Board to apply the rule of Mittleider, which requires that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In particular, the Joint Motion requested that the Board apply this rule in the context of the Veteran's low back strain.  It was noted that the Board had found that the Veteran's diagnosed lumbar-spine degenerative disc disease was not related to his service-connected low back muscle strain.  The Board has remanded this appeal twice in an effort to obtain adequate medical evidence addressing the extent to which the Veteran's symptoms of service-connected back disability may be distinguishable from those of non-service-connected back disabilities.

The Board finds that none of the newly developed evidence in this regard sufficiently explains any basis for distinguishing the Veteran's various symptoms of service-connected lumbar spine disability from non-service-connected lumbar spine disability.  The most recent pertinent VA medical opinion associated with the Board's directive to address this question, an August 2012 VA medical opinion, does not adequately explain a basis for drawing clear distinctions.  The August 2012 VA medical opinion states that there is "no objective evidence of Degenerative Disc disease" found in the claims-file, but this statement is substantially inconsistent with the Board's own review of the claims-file and its apparent medical evidence of degenerative disc disease including in diagnostic imaging reports.  The August 2012 opinion indicates that the Veteran's degenerative arthrosis is not related to the Veteran's in-service injury of back strain, but this is not responsive to the pertinent issue (whether the symptoms of service-connected pathology may be clearly distinguished from the symptoms of non-service-connected pathology in the back).  Furthermore, the August 2012 opinion states that "it is essentially impossible to separate SC from non-SC complaints," which suggests that no clear distinction between the symptoms of each pathology is practical.  Resolving doubt in the Veteran's favor, and in view of the apparent unlikelihood that a more adequate medical opinion would result from further delay for another remand, the Board shall proceed in this analysis by considering all shown low-back symptoms as part of the service-connected disability picture subject to assignment of a disability rating in this appeal.

When examined by VA in April 2006, the Veteran complained of mid- and lower back pain for several years with numbness into his left thigh and intermittently into his left foot.  He reported difficulty sitting, standing, or walking for more than 15 minutes due to pain, and denied any periods of incapacity in the past year.  The Veteran reported that he was told he had degenerative disc disease from L3 through S1 disc levels.  The Veteran denied any periods of incapacity in the prior year.  On examination, the Veteran had a mildly antalgic and stiff gait, used a cane to ambulate, and had difficulty getting comfortable sitting in a chair throughout the exam.  There was no objective evidence of point tenderness or muscle spasm.  Forward flexion was to 45 degrees, extension and lateral flexion to 20 degrees, and lateral rotation to the right was to 10 degrees and to 25 degrees on the left.  All movements were with pain at the end ranges of motion.  There was no additional range of motion loss due to pain, weakness, or fatigue on repetitive motion.  X-ray studies of the lumbar spine showed mild degenerative changes at L4-5.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner commented that the Veteran's degenerative disc disease was affecting his ability to obtain and maintain gainful employment.

On VA spine examination in June 2009, the Veteran reported constant, unremitting low back pain which varied from stabbing to burning to deep aching, and said that he was unable to walk more than a few yards.  He denied any bowel or bladder problems, and denied any incapacitating episodes in the past year.  On examination, there was no evidence of tenderness, muscle spasm, atrophy, or thoracolumbar ankylosis.  The Veteran declined to attempt to bend forward or backward due to pain and a fear of losing his balance.  Lateral flexion was to the 15 degrees on the left and to 16 degrees on the right.  Lateral rotation to the left was to 10 degrees, and to 9 degrees on the right, with pain on all movements.  The examiner indicated that he could not test for repetitive movement due to the Veteran's reported pain.  A VA MRI in March 2009 revealed multi-level spondylosis without significant stenosis or disc herniation.  The diagnosis was degenerative arthrosis of the lumbar spine.  The examiner commented that the Veteran would not be able to perform any work requiring lifting, bending, stooping, pushing, or pulling with the lower extremities or lower back, but that he was capable of performing tasks in a sitting position requiring the use of normal upper extremities.

On VA spine examination in March 2011, the Veteran complained of nocturia, numbness, lower extremity weakness, unsteadiness, fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The spine pain was in the lumbar area, chronic and unremitting, featuring severe constant sharp stabbing to deep burning/aching pain.  The March 2011 VA examiner noted that there were no incapacitating episodes of spine disease.  The Veteran was unable to walk more than a few yards, and utilized the assistance of a cane and a wheelchair.  The Veteran had an abnormal "shuffling" gait.  The examiner noted abnormal spinal curvatures, specifically lumbar lordosis and lumbar flattening.  The Veteran described effects of the disability on his daily activities featuring being totally unable to perform any tasks involving standing for more than a few minutes, walk any distance more than 10 yards, or lift, push, or pull any weight.

Examination revealed objective evidence of guarding (left and right), pain with motion (right only), and tenderness (left and right).  There was no objective evidence of spasm, atrophy, or weakness.  The guarding and tenderness were noted to be not severe enough to be responsible for abnormal gait or abnormal spinal curvature.  Range of motion testing revealed left lateral flexion from 0 to 12 degrees, left lateral rotation from 0 to 9 degrees, right lateral flexion from 0 to 10 degrees, and right lateral rotation from 0 to 8 degrees.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  The Veteran would not attempt any further repetitive motion testing and would not attempt any flexion or extension testing due to balance problems and inability to stand for more than a minute at a time.  Reflex, sensory, and motor examination findings were normal bilaterally.  Diagnostic imaging revealed "mild degenerative disc disease at L4-L5 and moderate facet arthropathy at L4-S1, similar in appearance to the prior exam."  Mild bilateral degenerative changes of the sacroiliac joints were stable.  There were otherwise no abnormalities found.

The evidentiary record also includes numerous VA outpatient notes from August 2002 to January 2013, which show periodic treatment for chronic pain involving his entire spine, neck, hips, and both upper extremities.  The reports, however, include very few objective findings pertaining to the service-connected low back disability.  The Veteran was able to forward flex to 35 degrees and extend to 5 degrees when seen in June 2007.  The objective findings on a VA physical therapy note in October 2009, were essentially the same as reported on the June 2009 VA examination.

A private medical report for examination in connection with the Veteran's claim for Social Security disability, dated in August 2004, showed some right lumbosacral paraspinal tenderness with forward flexion to 30 degrees.  The diagnoses included low back pain and history of mild degenerative disc disease, multiple joint pains, and a recent onset of neck pain.

Also of record are numerous medical records and a copy of a disability determination by the Social Security Administration, which shows that the Veteran was awarded disability benefits in December 2005 due to multiple disabilities, including degenerative disc disease of the lumbar spine, diabetes mellitus, hypertension, sinusitis, and gastroesophageal reflux disease.

Applying the clinical findings of record, the Veteran's low back disability equates to no more than a 40 percent evaluation under the General Rating Formula for Disease and Injuries of the Spine.  Although the Veteran was able to forward flex to 45 degrees when examined by VA in April 2006, and to 35 degrees in June 2007, he was unable to perform forward or backward bending due to pain and balance issues on the most recent VA examinations in June 2009 and in March 2011.  However, the fact that he could not accomplish forward or backward bending is not commensurate with a finding of ankylosis.  Ankylosis has been defined by the Court as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  Ankylosis is not shown.

The evidence shows that the Veteran has been able to accomplish lateral bending and rotation.  Therefore, he retains some motion in the lumbar spine, albeit with demonstrable pain.  The Board points out that the criteria for rating disabilities of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).

The evidence of record does not indicate that the Veteran has experienced incapacitating episodes of disc disease of a sufficient number of weeks in any one year period during the pendency of this appeal to warrant assignment of a higher rating for intervertebral disc syndrome.  Indeed, in each of the three most pertinent VA examination reports of record, the Veteran denied experiencing any qualifying incapacitating episodes.  There is no significant evidence contradicting the showing of no qualifying incapacitating episodes in this case.  Therefore, there is no basis for assignment of any higher rating through application of the rating criteria for intervertebral disc syndrome in this case.

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  In this regard, the Veteran is not shown to have functional loss commensurate with unfavorable ankylosis of the entire thoracolumbar, or the entire spine.  That is, the evidence shows that he maintains some motion of the lumbosacral spine, albeit with pain even at rest.  There is otherwise no evidence indicating functional loss equivalent to incapacitating episodes of disc disease in this case where there the Veteran has denied any incapacitating episodes at each VA examination.

It should also be noted that the general rating formula provides specifically, that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for a higher evaluation.

In sum, the applicable criteria for an increased rating are not met in this case.  The next higher 50 percent rating, under the General Rating Formula for Diseases and Injuries of the Spine, requires that there be unfavorable ankylosis of the entire thoracolumbar spine.  The next higher, 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires that there be incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  These criteria are not shown or nearly approximated.  The evidence does not show bed rest treatment prescribed by a physician of at least 6 weeks in any year on appeal, and on VA examinations the Veteran denied experiencing incapacitating episodes as characterized by the medical professionals conducting the examinations.

In light of the above, a rating higher than 40 percent is not warranted under Diagnostic Code 5237 or any applicable Diagnostic Code.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records (including service treatment records); the Board acknowledges that the claims-file contains additional medical treatment records with discussion of the Veteran's history and treatment of the disabilities on appeal consistent with the information presented in the highly detailed examination reports throughout the period on appeal discussed above.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony, including as presented in his multiple written statements and in his responses to the inquiries of VA examiners.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The manifestations of the Veteran's back disability are consistent with the schedular criteria, featuring limited motion and pain.  The Board again points out that the criteria for rating disabilities of the spine on the basis of limitation of motion apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243.  There is no objective evidence that the manifestations of his low back disability are unusual or exceptional.  In sum, there is no indication that the average industrial impairment from the service-connected low back disability would be in excess of that contemplated by the assigned evaluation.   For these reasons, referral for extraschedular consideration is not warranted.

In light of the discussion above, the Board finds that the 40 percent evaluation assigned for the Veteran's low back disability accurately depicts the severity of the condition during the entirety of the rating period on appeal, including the one year period prior to receipt of the claim for increase, and there is no basis for higher staged ratings.  Accordingly, an increased evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for the service-connected low back disability is not warranted.  To this extent, the appeal is denied.


REMAND

The issue of entitlement to separate ratings for objective neurological impairment associated with low back disability must be remanded to ensure compliance with the directives of the Board's prior remands.  The Board's most recent July 2012 remand directed that a VA medical opinion address whether the neurological impairments noted in the March 2011 VA examination report (i.e., erectile dysfunction and nocturia) are associated with the Veteran's service-connected low back disability.  The resulting August 2012 VA medical opinion has not adequately addressed this question.  In this regard, the August 2012 VA medical opinion states that there have been "no significant lumbar ... neuropathic fings [findings] upon exam" which does not appear to be consistent with the Board's review of the evidence of record.  The Board notes that the June 2009 VA examination report shows diminished sensation of light touch in the lower extremities as well as diminished knee jerk reflexes bilaterally associated with the pertinent L3-L4 spinal segment.  The August 2012 VA medical opinion does not address or reconcile this information, which appears contrary to the factual predicate of its analysis (that there have been no significant neurological findings associated with the low back).  Informed appellate review continues to require an adequate medical opinion addressing this issue.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claim of entitlement to a TDIU, the failure of the recent VA medical opinions to adequately address the questions concerning identification of possible symptoms of the service-connected back disability renders any downstream analytical conclusions regarding the impact of those symptoms upon employability inadequate.  The August 2012 VA medical opinion states that there is "no objective evidence of Degenerative Disc disease" found in the claims-file, but this statement is substantially inconsistent with the Board's own review of the claims-file and its medical evidence of degenerative disc disease including in diagnostic imaging reports.  The August 2012 VA medical opinion states that there have been "no significant lumbar ... neuropathic fings [findings] upon exam" which also does not appear to be consistent with the Board's review of the evidence of record (as discussed just above).  Informed appellate review continues to require an adequate medical opinion addressing this issue.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, appellate review of the TDIU issue must be deferred so that pending intertwined issues may be adjudicated.  The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the outcome of the development and adjudication of the remanded issue of entitlement to separate ratings for objective neurological impairment associated with low back disability.  The Board must defer adjudication of the TDIU issue until the intertwined issue may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Furthermore, development in this case, in accordance with the directives of the Joint Motion for Remand, has led to a determination (discussed above) that there is no adequate basis in the evidence permitting the Board to clearly distinguish the symptoms of service-connected low back disability from non-service-connected low back disc disease.  Significantly, the April 2006 VA examination report presents a medical opinion referencing the Veteran's degenerative disc disease and stating: "I would not expect that he would be able to perform any type of occupation whether it was sedentary or required physical activity."  

A disability determination by the Social Security Administration shows that the Veteran was awarded disability benefits in December 2005 due to multiple disabilities, including degenerative disc disease of the lumbar spine.  There are other conflicting indications of record concerning the relationship between the Veteran's alleged unemployability and his service-connected disabilities.  The Board observes that the Board's own vacated (on other grounds) April 2010 decision in this appeal noted: "the evidence of record showed that the Veteran has been unemployed since 2003, primarily due to his nonservice-connected degenerative disc disease of the lumbar spine."  As the Board has now determined, in accordance with the Joint Motion for Remand (and associated Court Order), that symptoms of disability from disc disease cannot be clearly distinguished from service-connected low back pathology, the parameters of the issue have changed since the RO/AMC last considered the matter.  

Moreover, it does not appear that there is any definitive medical opinion of record adequately resolving the conflicting evidence of record concerning whether the Veteran is unemployable due specifically to his service-connected disabilities alone.  The pertinent existing medical opinions do not adequately consider the Veteran's symptoms of back disability in a manner that permits compliance with the Joint Motion for Remand and its attention to Mittleider v. West, 11 Vet. App. 181 (1998).  The reports also contain conflicting medical opinions.  Thus, a new opinion appears warranted.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  As the TDIU issue must be deferred for development and adjudication of intertwined issues anyhow, it is appropriate to accomplish pertinent development at this time to resolve the essential medical questions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ensure that the set of VA treatment records associated with the claims file is updated to include the most recent pertinent VA treatment records.

2.  After the record is determined to be complete, the RO should arrange for the Veteran to undergo VA examination, by an appropriate clinician, to obtain opinions responsive to the questions posed below regarding neurological disability and unemployability.  The entire claims file, to include a complete copy of the remand, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  Following a review of the file, the examiner should discuss the following questions:

(a)  Are the neurological impairments noted in the March 2011 VA examination report (i.e., erectile dysfunction and nocturia) associated with the Veteran's service-connected low back disability?  If so, please discuss the severity and impact of each disability on the Veteran.  In answering this question, the examiner should discuss the evidence of record presenting what appears to be objective evidence of degenerative disc disease, including in the April 2006 and March 2011 VA examination reports.  (The August 2012 VA medical opinion stated, without addressing the earlier evidence, that there had been no objective evidence of degenerative disc disease.)  The examiner should also discuss the evidence of record presenting what appears to be neurological symptoms potentially associated with spinal disability, including the June 2009 VA examination report showing diminished sensation of light touch in the lower extremities as well as diminished knee jerk reflexes bilaterally associated with the pertinent L3-L4 spinal segment.  (The August 2012 VA medical opinion stated, without addressing the earlier evidence, that there had been no significant neuropathic findings.)

(b)  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that -without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)- the Veteran's service-connected disabilities, either individually or in concert, have rendered him unable to obtain or retain substantially gainful employment during the pendency of this appeal (since February 2006).  The opinion should explain whether the pertinent service-connected disabilities, considered both singly and jointly, have impacted the Veteran's employability such that the Veteran has been incapable of any form of gainful employment consistent with his education and occupational experience.  The opinion provider should explain whether these service-connected disabilities, without consideration of his age or his non-service-connected disabilities during the period on appeal, rendered the Veteran unable to secure or follow a substantially gainful occupation at any point during the pendency of this appeal.  (In so evaluating the impact of service-connected disabilities, the examiner must consider that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).)  Any finding that the Veteran was unemployable for a portion of the period in question should be accompanied by a specific identification of when the Veteran was rendered unemployable.
If the examiner concludes that an opinion may not be provided in response to any of the above questions, then he should specifically discuss why such opinion may not be provided and whether additional information, if provided, would allow for an opinion.

The opinion provider must explain a rationale for all opinions, and identify the information and evidence relied upon.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claims remaining on appeal.  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


